Citation Nr: 1211842	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-28 747	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for pes planus.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for any acquired psychiatric disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	P. M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1990 to May 1992.  

This appeal arises to the Board of Veterans' Appeals (Board) from July 2006 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part of a July 2006 rating decision, the RO determined that no new and material evidence had been submitted for service connection for bilateral pes planus.  In January 2007, the Veteran again requested service connection for the feet, which can be construed as a timely notice of disagreement (hereinafter: NOD) concerning VA's July 2006 denial of his claim.  See Gallegos v Gober, 14 Vet. App. 50 (2000).

This appeal also arises from a January 2008 RO rating decision that in pertinent part denied service connection for night sweats, antisocial tendencies, post-traumatic stress disorder (PTSD) and anxiety.  

The January 2008 RO rating decision also denied an increased rating for a skin disability, then rated 30 percent.  The Veteran submitted a notice of disagreement (hereinafter: NOD) to the skin rating in October 2000, and requested a 60 percent rating.  In a July 2009 RO rating decision, the RO granted service connection for additional skin diseases (tinea versicolor, tinea cruris, tinea manus, and tinea pedis) and assigned a 60 percent rating for all skin diseases.  In accordance with 38 C.F.R. §§ 19.9, 19.26, 19.29, 19.30 (2011), unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare a statement of the case.  A remand will not be required because the matter appears to have been resolved by a grant of benefits.  

Entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the RO.  This issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  By rating decision of August 1992, the RO denied service connection for bilateral pes planus and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the August 1992 decision and it became final.

3.  Evidence received at the RO since the August 1992 rating decision raises a reasonable possibility of substantiating the claim for service connection for bilateral pes planus.  

4.  Although bilateral pes planus existed prior to active military service, there is no clear and unmistakable evidence that it was not aggravated during active service.  

5.  An enlistment examination report reflects no pre-existing psychiatric disorder; the Veteran was psychiatrically sound at the time of enlistment.

6.  Clear and unmistakable evidence of a pre-existing depressive disorder has not been presented. 

7.  Symptoms of a depressive disorder first arose during active service.

8.  The Veteran does not have PTSD.  






CONCLUSIONS OF LAW

1.  The August 1992 rating decision, which denied service connection for bilateral pes planus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2011).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for bilateral pes planus and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Bilateral pes planus was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  Depressive disorder, NOS, was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

5.  PTSD was not incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his attorney of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice was provided in April 2006, February 2007, and May 2010 notice letters.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Veterans Law Judge.  The claimant was afforded several VA medical examinations.  Neither the claimant nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



New and Material Evidence

In August 1992, the RO denied service connection for bilateral flat feet.  The Veteran and a prior representative were notified of the decision in a letter from the RO, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2011).

Pursuant to 38 C.F.R. § 3.156(a) (2011), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The Veteran's application to reopen his service connection claim was received at the RO in March 2006, subsequent to the effective date of the revision.  Therefore, this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court found new and material evidence where the new evidence triggered VA's duty to provide a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The relevant evidence of record at the time of the final August 1992 RO rating decision consists of service treatment  records (STRs), a VA general medical examination report, and claims and statements of the Veteran, as discussed below.

The STRs reflect that when examined and accepted for service entry in June 1990, the examiner marked the feet as abnormal.  The enlistment examination report form reflects that the examiner hand-annotated "asympt pes planus."  The Veteran completed a medical history questionnaire form in June 1990, checking "no" to a history of foot trouble and "no" to a history of swollen or painful joints.  

A March 1991 STR notes that the Veteran complained of painful feet.  The Veteran reported flat feet all of his life, but since boot camp they were much more severe.  The examiner observed severe bilateral pes planus and painful calluses on both great toes.  Motrin(r) was prescribed.

Another March 1991 STR reflects that an orthopedic consultation was scheduled because of severe symptomatic flat feet.  The reason for the requested consultation states, "symptoms began during boot camp."  

A March 1991 podiatry consultation report notes that the examiner observed "rigid pes planus," "heels everted," "talar bulge noted medially," "ROM ? @ STJ [decreased range of motion at the subtalar joint], ankle J [joint] due to pain."  The podiatrist also noted, "Genu and tibial varum B/L" [this likely means bow-leggedness].  The podiatrist noted that X-rays showed a 16-degree calcaneous inclination on the right, 19 degrees on the left, a naviculo-cuneiform breach, and decreased talo-navicular congruency.  The assessment was pes planus with transverse plane dominance.

A September 1991 podiatry clinic STR notes that the Veteran received further treatment, orthotics, and he received instructions on the use of such.

In April 1992, the Veteran completed a report of medical history, in which he checked "yes" to swollen or painful joints and to foot trouble.  The examiner noted that this was due to flat feet.

A July 1992 VA general medical compensation examination report reflects a diagnosis of 2nd degree pes planus, bilateral, EPTE [existed prior to entry].  The examiner noted that by history an arch problem was present at enlistment.

In August 1992, the RO denied service connection for pes planus for the stated reason that the Veteran had flat feet prior to entering military service and there is no evidence that they were permanently aggravated beyond the normal course of the condition therein.

The Board will review the evidence submitted since the RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it raises a reasonable possibility of substantiating the claim, or whether it triggered VA's duty to provide a medical opinion.

In March 2006, the Veteran again requested service connection for flat feet.  He submitted copies of STRs that were previously considered.  These STRs are not new evidence because they were previously considered. 

In July 2007, Nurse A. F. submitted a report to the effect that after reviewing the case history, it appears that the Veteran's flat feet were aggravated during active service.  As noted above, for the limited purpose of reopening a service connection claim, the credibility of the newly submitted evidence is presumed.  Justus, supra.  This opinion relates a current pes planus condition to active military service via aggravation.  It has not been considered before, that is, it is neither cumulative nor redundant.  It raises a reasonable possibility of substantiating the claim.  Therefore it is sufficiently new and material to warrant reopening the claim.  

Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  




Bilateral Pes Planus

Because asymptomatic pes planus was clearly noted on the entrance examination report, the presumption of soundness at entry does not attach.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b) (a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed in sound condition except for defects noted when examined and accepted for service).  

Because the presumption of soundness at entry does not attach, a presumption of aggravation arises.  Cotant v. Principi, 17 Vet. App. 116 (2003).  This presumption arises instantly and does not require that the evidence first show an increase in disability.  Id.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.304 (b).  

In December 2011, the Veteran testified before the undersigned at a video-conference hearing that he had no foot symptoms prior to active service, but he knew that they were flat.  He testified that his feet worsened during and after boot camp.  The Veteran testified that the evidence of worsening during boot camp includes painful callus formation and redness of his feet. 

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The Board therefore finds it probative.

In this case, there is no clear and unmistakable evidence to rebut the presumption of aggravation.  Although some reports mention that the Veteran's pes planus pre-existed active service, this evidence does not rise to the very high standard of clear and unmistakable evidence of no aggravation, especially considering the evidence for a finding of aggravation in this case.  The fact that pes planus was noted to be asymptomatic at entry into active military service in June 1990, but had progressed to "severe pes planus" by March 1991, is compelling evidence for aggravation. 

The Veteran believes that pes planus was aggravated during active military service.  The Board must attach at least some weight to his testimony of such.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran is competent to identify the medical condition known as pes planus, or flat feet.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for bilateral pes planus must therefore be granted.  

Acquired Psychiatric Disorder, Including PTSD

The Veteran seeks service connection for any acquired psychiatric disorder, including PTSD.  

The STRs reflect that when examined and accepted for service entry in June 1990, the examiner found the Veteran normal, psychiatrically.  The Veteran completed a medical history questionnaire in June 1990, checking "yes" to a history of depression or excessive worry, but "no" to nervous trouble of any sort.  

In September 1991, a provisional diagnosis of rule-out personality disorder was offered.  A consultation report notes that worries centered over high phone bills to Mother and friends.  The assessment was dependency characteristics.

Another September 1991 report contains an Axis I assessment of adjustment disorder with mixed emotional features, mild to moderate, with chronic low grade depression as a symptom.  (EPTE).  However, the examiner found the Veteran to be "fully psychologically fit for duty and transfer." 

He was seen at an emergency room in November 1991.  The assessment was personality disorder, not otherwise specified (hereinafter: NOS) with borderline features.  Discharge from active naval service was recommended.

A February 1992 report notes treatment for suicidal tendencies and contains an Axis I diagnosis of adjustment disorder with depressed mood and an Axis II diagnosis of personality disorder, NOS, with borderline and narcissistic features. 

In April 1992, the Veteran completed a report of medical history, in which he checked "yes" to a history of depression or excessive worry and "yes" to nervous trouble of any sort.  The examiner noted three suicide attempts.

An April 1992 discharge examination report reflects that the examiner failed to determine whether the Veteran was psychiatrically "normal" or "abnormal" at separation.

In June 1992, the Veteran requested service connection for depression and stress, among others.

A July 1992 VA psychiatric compensation examination report reflects that the Veteran reported that since separation his psychiatric symptoms had worsened.  The staff psychiatrist recommended more observation prior to offering a diagnosis.  

In August 1992, the RO deferred the service connection claim pending further development.  Inexplicably, the RO failed to address the claim for many years.

In September 1999, the Veteran requested service connection for bipolar disorder.  He submitted August 1999 and earlier-dated private medical reports from Cumberland County Mental Health Center.  A May 1994 report notes hospitalization for major depression and borderline, narcissistic, anti-social dependent personality traits.  The final discharge diagnosis was major depression on Axis I, and borderline personality traits on Axis II.  

A June 1998 private hospital admission report notes possible PTSD.  Another June 1998 hospital admission report notes major depressive episode, dysthymia, and bipolar affective disorder, mixed, provisional.  A July 1998 discharge report notes major depressive episode, recurrent, severe, with psychotic features, dysthymia, and bipolar affective disorder. 

An August 1999 private report contains an Axis I diagnosis of bipolar disorder and an Axis II diagnosis of personality disorder, NOS.

A February 2000 VA mental disorders compensation examination report contains an Axis I diagnosis of bipolar disorder, NOS, and an Axis II diagnosis of personality disorder, NOS.  The examiner stated, "It is my opinion that the Veteran's present condition of bipolar disorder not otherwise specified is not a maturation of a personality disorder diagnosed in service."  

In July 2000, the RO denied service connection for personality disorder and for bipolar disorder on a not-well-grounded basis.

In September 2000, the RO received Social Security Administration (SSA) records.  These reflect that the Veteran has been disabled since December 1, 1997, due, in part, to bipolar disorder, depressed, with hallucination.

In December 2001, the RO denied service connection for bipolar disorder.  In March 2002, the RO determined that no new and material evidence had been submitted to reopen a claim for service connection for bipolar disorder.  The RO denied service connection for personality disorder.

In June 2004, the Veteran requested service connection for bipolar disorder.  He submitted a copy of previously-submitted SSA decision.  

In August 2004, the RO received an April 2003 private report that contains an Axis I diagnosis for bipolar disorder, depressed, recurrent.  No Axis II diagnosis was forthcoming.

In March 2005, the Veteran requested service connection for depression.

In October 2005, the RO determined that no new and material evidence had been submitted to reopen a claim for service connection for bipolar disorder.

In January 2007, the Veteran requested that his bipolar disorder claim be reopened.  He submitted a November 2006 VA psychiatric hospitalization report.  The Axis I diagnostic summary was depressive disorder, NOS, and the Axis II diagnosis was borderline personality disorder.

In July 2007, Nurse A. F. submitted a report to the effect that after reviewing the case history, it appears that there is a direct link between depression treated during active service and bipolar disorder, discovered later.  Nurse A. F. reasoned that the Navy had determined that the Veteran became so severely disturbed during active service that he could no longer perform his duties.  

In January 2008, the RO denied service connection for night sweats, antisocial and dysphoria, PTSD, and anxiety.  In his NOD, the Veteran claimed that night sweats, antisocial, dysphoria, and anxiety are secondary to PTSD.  He requested a PTSD examination.  

An April 2009 private medical report notes that the Veteran was admitted on April 30, 2009, for visual hallucination.  The Axis I diagnosis was bipolar disorder, NOS.  No Axis II disorder was found.

The Veteran underwent a VA mental disorders examination in June 2011.  The clinical psychologist reviewed the medical history, interviewed the Veteran, and then offered an Axis I diagnosis of depressive disorder, NOS, and an Axis II diagnosis of borderline personality disorder.  The psychologist explained that the depressive disorder arose due to the borderline personality disorder, that is, the borderline personality disorder caused the depressive disorder.  The psychologist also noted that a personality disorder was most likely developing when the Veteran enlisted and it was first diagnosed while the Veteran was on active duty.  Concerning the date of onset of the depressive disorder, NOS, the psychologist did not address this, but did note a fairly steady presence of intermittent low-level depressed mood. 

In December 2011, the Veteran testified that his mental problems began during boot camp because of the hazing to which he was subjected.  He recalled that he was psychiatrically hospitalized during active service.  His representative argued that the STRs show major depressive disorder and other psychiatric symptoms, multiple hospitalizations, and multiple suicide attempts during service.  

With respect to a personality disorder, including borderline personality disorder, NOS, service connection is not available.  Personality disorders are developmental in nature, and, therefore, not entitled to service connection.  Regulatory authority provides that personality disorders will not be considered as disabilities under terms of the Schedule for Rating Disabilities.  See 38 C.F.R. §§ 3.303 (c), 4.9, (2011).  

An exception is provided for at 38 C.F.R. § 3.310(a), which states that disability that is proximately due to service-connected disease or injury shall be service-connected.  Thus, if a personality disorder was aggravated by a service-connected disability, then secondary service connection for a personality disorder, based on aggravation, would be available.  Another exception is found at 38 C.F.R. § 4.127.  That section states, in part, "However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected."  

In this case, the June 2011 compensation examination report offered an Axis I diagnosis of depressive disorder, NOS, attributed to a personality disorder.  Regardless of the cause of the depressive disorder, if it arose during active service then service connection is available.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991) (a Veteran is entitled to service connection for a disease present in service unless the disease was noted in an examination report at the time of entrance into service or clear and unmistakable evidence shows that the disease pre-existed service and was not aggravated thereby).  In this case, the enlistment examination report clearly notes that the Veteran was psychiatrically normal at entry, even after he had checked "yes" to a history of depression or excessive worry.  A September 1991 report notes chronic low grade depression as a symptom (EPTE).  As noted above, because the enlistment examination report does not note depression, only by clear and unmistakable evidence can the presumption of soundness be overcome.  

No rational was provided to explain the September 1991 notation of "(EPTE)."  Because the notation of EPTE in September 1991 conflicts with the finding of the enlistment examination report, its persuasive value is diminished.  Therefore, this September 1991 notation of EPTE is not unmistakable evidence that depressive disorder, NOS pre-existed active military service.  

A final argument for service connection for depression is the June 2011 psychologist's explanation of the time of onset of the personality disorder.  If the depressive disorder was caused by the personality disorder, then it could not have pre-existed the personality disorder.  The psychologist noted that a personality disorder was most likely developing at the time of enlistment and was first diagnosed during active service.  This strongly suggests that the depressive disorder arose during active service, and not prior.  Therefore, the Veteran is entitled to service connection for depressive disorder, NOS, because this disease was first shown during active service.  Lichtenfels, supra.

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for depressive disorder, NOS, must therefore be granted.  

With respect to service connection for PTSD, the bulk of the competent medical evidence reflects that the Veteran does not have PTSD.  While he testified that he thought that he did have PTSD, his testimony is not competent to establish that fact.  See 38 C.F.R. § 3.159; Jandreau, supra.  In this case, lay testimony of symptoms does not support a later diagnosis by a medical professional and it therefore will not be accorded any weight.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for PTSD must therefore be denied.  


ORDER

Service connection for bilateral pes planus is granted. 

Service connection for depressive disorder, NOS, is granted. 

Service connection for PTSD is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


